Title: From John Quincy Adams to Abigail Smith Adams, 27 February 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N.43
St: Petersburg 27 February 1813.

At length, after another interval of nearly seven Months since I had been favoured with the sight of a line from any of my friends at Quincy, yours of 29. July has come to hand—It is nearly seven Months old, but is more than three Months later than your last previous letter. As it came under cover to Mr Barlow, I suppose it did not reach Paris, untill after his departure from that City— Thence it was sent back to Mr Beasley, the Agent for American Prisoners of War in London; who transmitted it to me by the way of Gothenburg—If I am to remain here another Winter, probably this will be the only channel through which you can write to me—If as I suppose Cartels will continue to pass between the United States and England, you can enclose letters under cover to Mr Beasley, taking care as you always do, to write nothing, which could furnish a motive to any one to intercept the letter.
Your probably know before this, or will very shortly learn the decease of Mr: Barlow; very few particulars of which have as yet come to my knowledge—He received by order of the French Emperor, an invitation from the Duke of Balsano, his Minister of foreign Affairs an invitation to go to Willna, with which he complied—But the day before Napoleon passed through that City on his return to Paris, Mr Barlow left it with the intention of returning thither, through Vienna—On the road, and before he had reached Cracow, he was seized with a fever and inflammation of the lungs, which stopp’d him in the midst of his Journey—he could neither obtain suitable medical attendance, nor any of the assistance, which was essential to his recovery, and died. I believe at a Post-house, one or two Stations short of Cracow, to which place his remains were transported, and there interred—He was accompanied by his nephew who immediately afterwards returned through Vienna to Paris—These are all the Circumstances of which I have been informed—The English Newspapers have contained several paragraphs, full of falshood concerning his Journey, which they pretended was to Moscow—I have no doubt you will see them all retailed, at second hand in our own Gazettes.—What the motive of the French Emperor was, for inviting him to Willna, I can only conjecture, but he has added one to the numbers almost without number of the victims to the rigours of this Season and of that climate.
I hope at least that Mr Barlow did not meet his fate from a sort of imprudence not unusual among men accustomed to milder skies when they are first exposed to the violence of the elements in those regions—Two such examples have occurred among the English Officers, whom the late turn of affairs had brought to this Country—There was here last Summer a Lord Tyrconnel, an Aid de Camp of the Duke of York; a young man of 25. full of health and vigour—He was ordered to attend the Russian Army, which he followed; first in their retreat, and afterwards in their pursuit of the French—He thought it a point of honour to endure all the hardships to which he found the Russian Officers enured; just reached Willna; took an inflammatory fever, and died, about the same time as Mr Barlow—Admiral Bentinck, a man more advanced in years, but not beyond the middle age, has sunk in like manner under the severity of the Climate, even here in St: Petersburg—He died three days ago of a Pleurisy, caught by braving the cold of Russia, with the apparel adapted to that of England.
I have seen the English Regent’s Declaration of War, issued according to English Custom, many Months after the War began. It is a mawkish compound of direct falsehood and sophistical prevarication; but so well suited to English Palates, that a letter from London tells me that it has made the War with America popular, though it was not so before. Mr: Bull is so mortified at having been taken in, by Jonathan’s Line of Battle-ships in disguise, that he is actually cutting down Seventy-four gun ships, to disguise them into frigates too—A large Squadron under Lord Beauclerk is sent to reinforce the naval sea-force in America, and spiteful, as the idea of bombarding the American Seaports when Canning called for it in Parliament, was represented, it has now been found reconcileable to the Laws of War, and is to be accomplished—We shall see what they will gain by that.
The success of the Russian arms, and the disasters of Lord Wellington, notwithstanding his famous Battle of Salamanca, has cooled the ardour in England for the cause of Spain—The noble Marquis went to Cadix to demand of the Cortes a new Military Organization of the whole Country, contrary to the Spanish Constitution, and he wrote a letter to his Officers telling them that his own Army was the most disorderly and undisciplined army, that he ever saw—In their retreat from Burgos, they committed such horrible excesses upon the Country of which they were the magnanimous and disinterested defenders, that the People abhorred them worse than the French—They say it was to save themselves from perishing by famine—There is danger that they will abandon the Spaniards to their Fate; but I hope not so soon after reproaching us, while we have kept Spain, and their own Army there from starving, with ungenerosity, for not joining them in their martial Quixotism.
There is at present as little prospect of a general Peace in Europe, as of a particular one, between the United States and England. The Russian Armies in Prussia and Poland, have nothing now to do, but to march forward—They meet no Enemy to oppose them—Warsaw is in their possession, and Berlin, will very shortly be so too—Perhaps is already.—Napoleon has a decree of his Senate, placing at his disposal 350,000 men, but a decree of the Senate does not make them—He has abated much of his destinating tone towards Russia, but apparently nothing of his pretensions—
I wish I could tell you that we are all well—But this climate is inflexible in claiming its tribute—My wife’s health is not good—She suffers frequently and severely from the rigour and from the changes of the Season—Her Sister Catherine has also been unwell, and has yet a troublesome cough— She was married last week to Mr Smith—Charles has born this Winter better than the last; he grows fast, but the constant confinement within doors seven months of the twelve is peculiarly unpropitious for the activity so necessary to the health of children—He speaks and reads French and English about equally well—But I can find no suitable school to place him at here; which makes me wish for his sake as well as for that of his brothers, to return next Summer to America—What my prospects in this respects are, may be better known to you, when you receive this letter than they are to myself now. At all Events I am ever faithfully your’s
A.